Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 05/17/2022 have been fully considered but they are not persuasive. In regards to claims 15,32, and 33, please see the new rejection under 103. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15, 17 – 27, 29 – 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchihashi (US 7504988) in view of A Fully-Integrated 77-GHz FMCW Radar Transceiver in 65-nm CMOS Technology by Jri Lee ( Further addressed as Lee) in further view of Minichshofer (US 20080084346).
Regarding claim 15, Tsuchihashi teaches:
A method for operating a radar sensor in a motor vehicle (Radar devices installed on the front of a vehicle(7))
the radar sensor comprises an antenna arrangement (transmission antennas 16a to 16z and receive antennas 17a to 17z(25))
configured to emit and receive radar signals (transmission antennas 16a to 16z and receive antennas 17a to 17z(25))
a processing device configured to evaluate the received radar signals (The long range sensor 21 and the short range sensor 22 supply the received signals to signal processing units 23 and 24 respectively(12))
the method comprising: controlling the antenna arrangement to simultaneously emit and receive the radar signals (transmission antennas 16a to 16z and receive antennas 17a to 17z(25))
both in a far frequency range and a near frequency range (The long range sensor 21 and the short range sensor 22 send radio waves to the respective object detection ranges and detect objects(25))
a spatial detection range for the near frequency range partially overlaps a spatial detection range for the far frequency range(partially overlaps(22))
Tsuchihashi does not teach: 
bandwidth of the near frequency range is greater than a bandwidth of the far frequency range
evaluating the received radar signals of the near frequency range as radar data of a higher distance resolution
the received radar signals of the far frequency range as radar data of a lower distance resolution
wherein the evaluating the received radar signal further comprises evaluating received radar signals for an overall frequency range that is greater than the near frequency range and fully encompasses the near frequency range and the far frequency range and is continuous.
However Lee teaches bandwidth of the near frequency range is greater than a bandwidth of the far frequency range in Fig 1. the bandwidth of the near frequency range is greater than bandwidth of the far frequency range ( 7 GHz vs 1 GHz respectively). Lee teaches evaluating the received radar signals of the near frequency range as radar data of a higher distance resolution. Fig 1. shows the resolution of the near frequency range to be less than 10 cm which is higher definition. Lee also teaches the received radar signals of the far frequency range as radar data of a lower distance resolution Fig 1. Shows the difference between long range and short being 1 meter and 10cm respectively.
Tsuchihashi and Lee are considered analogous since they are both in field of radar navigation in vehicles. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to combine the teachings of Tsuchihashi with the teachings of Lee to thereby maximizing the efficiency of the long and short range.
Tsuchihashi and Lee teach the limitations set forth above but fail to teach wherein the evaluating the received radar signal further comprises evaluating received radar signals for an overall frequency range that is greater than the near frequency range and fully encompasses the near frequency range and the far frequency range and is continuous. However, Minichshofer teaches the frequency ranges for measurements in the near area in the first operating mode and for measurements in the far area in the second operating mode may in this case in principle overlap, since only one of the two antenna modules 130a or 130b is ever active (0030).
Tsuchihashi, Lee, and Minichshofer are considered analogous since they are in field of radar navigation in vehicles. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to combine the teachings of Tsuchihashi, Lee, and Minichshofer in order to have a radar system that can evaluate data from the overall frequency range which includes near and far frequency ranges.
Regarding claim 32, Tsuchihashi teaches:
A radar sensor for a motor vehicle, the radar sensor comprising(Radar devices installed on the front of a vehicle to measure distance(7))
an antenna arrangement configured to emit and receive radar signals (transmission antennas 16a to 16z and receive antennas 17a to 17z(25))
a processing device configured to evaluate received radar signals (a signal processing section 11(25))
and a control device configured to: control the antenna arrangement to simultaneously emit and receive the radar signals both in a far frequency range and a near frequency range (The long range sensor 21 and the short range sensor 22 transmit radio waves to and detect objects in the respective object detection ranges.(12) and FIG. 6, the transmission antennas 16a to 16d transmit transmission radio waves(28))
a spatial detection range for the near frequency range partially overlaps a spatial detection range for the far frequency range (which can make received signal processing efficient in an area where two detection areas for long range and short range overlap (20) (Continious Fig 8.))
Tsuchihashi does not teach:
a bandwidth of the near frequency range is greater than a bandwidth of the far frequency range
evaluate the received radar signals of the near frequency range as radar data of a higher distance resolution
the received radar signals of the far frequency range as radar data of a lower distance resolution
wherein the evaluating the received radar signal further comprises evaluating received radar signals for an overall frequency range that is greater than the near frequency range and fully encompasses the near frequency range and the far frequency range and is continuous.
However Lee teaches bandwidth of the near frequency range is greater than a bandwidth of the far frequency range in Fig 1. the bandwidth of the near frequency range is greater than bandwidth of the far frequency range ( 7 GHz vs 1 GHz respectively). Lee also teaches evaluating the received radar signals of the near frequency range as radar data of a higher distance resolution. Fig 1. shows the resolution of the near frequency range to be less than 10 cm which is higher definition. Lee also teaches the received radar signals of the far frequency range as radar data of a lower distance resolution Fig 1. Shows long frequency range which is around 1 meter which makes the resolution lower than near frequency range. 
Tsuchihashi and Lee are considered analogous since they are both in field of radar navigation in vehicles. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to combine the teachings of Tsuchihashi with the teachings of Lee to thereby maximizing the efficiency of the long and short range.
Tsuchihashi and Lee teach the limitations set forth above but fail to teach wherein the evaluating the received radar signal further comprises evaluating received radar signals for an overall frequency range that is greater than the near frequency range and fully encompasses the near frequency range and the far frequency range and is continuous. However, Minichshofer teaches the frequency ranges for measurements in the near area in the first operating mode and for measurements in the far area in the second operating mode may in this case in principle overlap, since only one of the two antenna modules 130a or 130b is ever active (0030).
Tsuchihashi, Lee, and Minichshofer are considered analogous since they are in field of radar navigation in vehicles. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to combine the teachings of Tsuchihashi, Lee, and Minichshofer in order to have a radar system that can evaluate data from the overall frequency range which includes near and far frequency ranges.
Regarding claim 33, Tsuchihashi teaches:
A motor vehicle, comprising: a radar sensor comprising (Radar devices installed on the front of a vehicle to measure distance(7))
an antenna arrangement configured to emit and receive radar signals(transmission antennas 16a to 16z and receive antennas 17a to 17z(25))
a processing device configured to evaluate received radar signals (a signal processing section 11(25))
a control device configured to: control the antenna arrangement to simultaneously emit and receive the radar signals both in a far frequency range and a near frequency range (The long range sensor 21 and the short range sensor 22 transmit radio waves to and detect objects in the respective object detection ranges.(12) and FIG. 6, the transmission antennas 16a to 16d transmit transmission radio waves(28))
a spatial detection range for the near frequency range partially overlaps a spatial detection range for the far frequency range (which can make received signal processing efficient in an area where two detection areas for long range and short range overlap (20) (Continious Fig 8.))
Tsuchihashi does not teach:
a bandwidth of the near frequency range is greater than a bandwidth of the far frequency range
evaluate the received radar signals of the near frequency range as radar data of a higher distance resolution
the received radar signals of the far frequency range as radar data of a lower distance resolution
wherein the evaluating the received radar signal further comprises evaluating received radar signals for an overall frequency range that is greater than the near frequency range and fully encompasses the near frequency range and the far frequency range and is continuous.
However Lee teaches bandwidth of the near frequency range is greater than a bandwidth of the far frequency range in Fig 1. the bandwidth of the near frequency range is greater than bandwidth of the far frequency range ( 7 GHz vs 1 GHz respectively). Lee also teaches evaluating the received radar signals of the near frequency range as radar data of a higher distance resolution. Fig 1. shows the resolution of the near frequency range to be less than 10 cm which is higher definition. Lee also teaches the received radar signals of the far frequency range as radar data of a lower distance resolution Fig 1. Shows long frequency range which is around 1 meter which makes the resolution lower than near frequency range. 
Tsuchihashi and Lee are considered analogous since they are both in field of radar navigation in vehicles. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to combine the teachings of Tsuchihashi with the teachings of Lee to thereby maximizing the efficiency of the long and short range.
Tsuchihashi and Lee teach the limitations set forth above but fail to teach wherein the evaluating the received radar signal further comprises evaluating received radar signals for an overall frequency range that is greater than the near frequency range and fully encompasses the near frequency range and the far frequency range and is continuous. However, Minichshofer teaches the frequency ranges for measurements in the near area in the first operating mode and for measurements in the far area in the second operating mode may in this case in principle overlap, since only one of the two antenna modules 130a or 130b is ever active (0030).
Tsuchihashi, Lee, and Minichshofer are considered analogous since they are in field of radar navigation in vehicles. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to combine the teachings of Tsuchihashi, Lee, and Minichshofer in order to have a radar system that can evaluate data from the overall frequency range which includes near and far frequency ranges.
Regarding claim 17, Tsuchihashi teaches the limitations set forth above, however he fails to teach a bandwidth of the near frequency range is at least twice a bandwidth of the far frequency range. However, Lee teaches Fig 1. shows the short-range bandwidth to be 7 Ghz and long range to be 1GHz hence being at least twice as large.
Tsuchihashi and Lee are considered analogous since they are both in field of radar navigation in vehicles. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to combine the teachings of Tsuchihashi with the teachings of Lee to have a system that can use either long or short range radar. 
Regarding claim 18, Tsuchihashi further teaches wherein an opening angle the spatial detection range is smaller than and is completely contained within an opening angle of the spatial detection range of the near frequency range. This is seen in Figure 1. of Tsuchihashi as the opening angle is the same for both long range and short range. Tsuchihashi also teaches the far frequency range is completely encompassed by the near frequency range forming the overall frequency range (Then the radio wave transmission range of the second object detection section 2 is specified to an area resulting when the overlapped range 8 is subtracted from a second detection range 7, which is the entire range where the second object detection section 2 can detect (step S2)(43)).
Regarding claim 19, Tsuchihashi further teaches the evaluating the received radar signal comprises setting to zero signal levels in an output frequency range between the near frequency range and the far frequency range(Then the receive signals, which are output from the receive phase shifters 15a to 15z, are supplied to the first signal processing section 11 via the receive section 13 which is comprised of such components as an amplifier and a filter(34 and Fig 5.))
Regarding claim 20, Tsuchihashi further teaches the evaluating the received radar signal comprises applying an interpolation for signal levels in an output frequency range between the near frequency range and the far frequency range (In particularly, information on an object detected by both sensors is integrated into single information(12)).
Regarding claim 21, Tsuchihashi teaches the limitaitons set forth above but does not teach the radar signals of the near frequency range and the radar signals of the far frequency range are emitted in different directions. However, Lee’s reference teaches this in Fig 1. as can be seen that the directions of close range and far range radar beams are in different directions.
Tsuchihashi and Lee are considered analogous since they are both in field of radar navigation in vehicles. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to combine the teachings of Tsuchihashi with the teachings of Lee to incorporate multiple antennas that are pointed in different directions in order to increase the field of view and detection.
Regarding claim 22, Tsuchihashi teaches  the evaluating the received radar signals comprises evaluating the radar signals of the far frequency range and the radar signals of the near frequency range in a parallel time frame (Then, based on the supplied signals, the signal processing units 23 and 24 determine the distance, direction and velocity of the objects. Information on the objects determined by the signal processing units 23 and 24 are supplied to an integration unit 25, and the integration unit 25 integrates the provided information. In particularly, information on an object detected by both sensors is integrated into single information(12, Fig 5)).
Regarding claim 23, Tsuchihashi teaches the evaluating the received radar signals comprises using a radar sensor having at least two processing units, each assigned to a frequency range of the processing device (The long range sensor 21 and the short range sensor 22 supply the received signals to signal processing units 23 and 24 respectively(12)).
Regarding claim 24, Tsuchihashi teaches the controlling the antenna arrangement comprises controlling the antenna arrangement having a first subantenna arrangement for the near frequency range and a second subantenna arrangement for the far frequency range (The long range sensor 21 and the short range sensor 22 transmit radio waves to and detect objects in the respective object detection ranges.(12) and FIG. 6, the transmission antennas 16a to 16d transmit transmission radio waves(28)).
Regarding claim 25, Tsuchihashi teaches the limitations set forth above but does not teach teaches the controlling the antenna arrangement comprises controlling the antenna arrangement having at least one antenna formed as a horn antenna. However, Lee teaches for example, high-gain narrow-beamwidth antennas such as horn or dish can be used(Page 1, col 2).
Tsuchihashi and Lee are considered analogous since they are both in field of radar navigation in vehicles. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to combine the teachings of Tsuchihashi with the teachings of Lee to incorporate a horn antenna for the long range radar in order to have a required beam intensity.
Regarding claim 26, Tsuchihashi further teaches using at least two transmission channels of the antenna arrangement, wherein different ones of the at least two transmission channels are used for emitting the radar signals of different frequency ranges (The frequency of the transmission radio wave is about 76 GHz, for example, for the first object detection section 1, which is for long range, and is about 24 GHz, for example, for the second object detection section 2, which is for short range(39)).
Regarding claim 27, Tsuchihashi teaches the limitations set forth above but does not specifically state emitting the radar signals of the far frequency range at a higher transmission power than the radar signals of the near frequency range. However, that is well known that in order to transmit a high frequency signal, a high input power is required, in order to have a frequency beam that travels a long range. 
Regarding claim 29, Tsuchihashi further teaches the emitting the radar signals of the far frequency range at the higher transmission power comprises emitting the radar signals of the far frequency range in a focused manner (This radar device has a long range sensor for transmitting a radio wave which extends over a long range in a narrow range to detect a vehicle ahead (10)).
Regarding claim 30, Tsuchihashi teaches the emitting the radar signals of the far frequency range in the focused manner comprises using an assigned subantenna arrangement (This radar device has a long range sensor for transmitting a radio wave which extends over a long range in a narrow range to detect a vehicle ahead (10) and transmission antennas 16a to 16z(25)).
Regarding claim 31, Tsuchihashi teaches assessing evaluation results of the near frequency range and the far frequency range in at least the partially overlapping spatial detection ranges to determine object probabilities or to track at least one detected object described by the evaluation results (The long range sensor 21 and the short range sensor 22 transmit radio waves to and detect objects in the respective object detection ranges. The long range sensor 21 and the short range sensor 22 supply the received signals to signal processing units 23 and 24 respectively. Then, based on the supplied signals, the signal processing units 23 and 24 determine the distance, direction and velocity of the objects. Information on the objects determined by the signal processing units 23 and 24 are supplied to an integration unit 25, and the integration unit 25 integrates the provided information. In particularly, information on an object detected by both sensors is integrated into single information(12, Fig 2.))
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchihashi(US 7504988) in view of A Fully-Integrated 77-GHz FMCW Radar Transceiver in 65-nm CMOS Technology by Jri Lee (Further addressed as Lee) in further view of Schneider(US 20080024353).
Regarding claim 16, Tsuchihashi in view of Lee teach the limitations set forth above, however they do not teach the evaluating the received radar signals of the near and far frequency ranges comprises using same number of nodes in a fast Fourier transform.
However, Schneider teaches Furthermore, the required length of the Fourier transform, e.g. at 265, 512, 1024 or 2048 "bins", may be adapted to the respective requirements (0014).
Tsuchihashi, Lee, and Schneider are considered analogous since they are in field of radar navigation in vehicles. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to combine the teachings of Tsuchihashi and Lee with the teachings of Schneider in order to have a system that has an optimal information update rate.
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchihashi(US 7504988) in view of A Fully-Integrated 77-GHz FMCW Radar Transceiver in 65-nm CMOS Technology by Jri Lee ( Further addressed as Lee) in further view of Shinoda(US 20030164791).
Tsuchihashi and Lee teach the limitations of multi sensing radars for long and short range on vehicles, however they do not teach wherein the emitting the radar signals of the far frequency range comprises using a number f transmission channels greater than a number of transmission channels used for the radar signal of the near frequency range power comprises using a higher number of transmission channels.
However, Shinoda teaches this in Fig. 1 where it can be seen that a higher number of channels is used for long ranger and smaller number of channels is used for short range. 
Tsuchihashi, Lee, and Shinoda are considered analogous since they are in field of radar navigation in vehicles. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to combine the teachings of Tsuchihashi and Lee with the teachings of Shinoda in order to have the capability to emit high frequency beams with high number of channels.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTEM MELKUNOV whose telephone number is (571)272-3331.  The examiner can normally be reached on Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Vladimir Magloire, can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARTEM MELKUNOV/Examiner, Art Unit 3648                                                                                                                                                                                                         
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648